DETAILED ACTION
The response filed on 02/08/2022 has been entered and fully considered.
Claims 1-19 are pending in the present application. Claims 1, 8 and 15 areindependent. 
Response to Arguments
Applicants arguments, filed on 02/08/2022 have been fully considered and are persuasive.
Information Disclosure Statement
The IDS submitted on 08/17/2021, 11/30/2021, and  02/08/2022 has been considered.
Terminal Disclaimer
The terminal disclaimer filed on 02/09/2022 has been entered.
Allowable Subject Matter

Claims 1-19 are allowed. No reason for allowance is needed as the record is clear in light of applicant's arguments and specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on PGPTLHT4493B.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe  Asefa/
Examiner, Art Unit 2476


/AYAZ R SHEIKH/           Supervisory Patent Examiner, Art Unit 2476